Citation Nr: 1447325	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from May 1964 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from rating decisions of the RO in Detroit, Michigan.

In October 2012, the RO increased the rating to 70 percent, effective in July 2011.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   


FINDING OF FACT

The Veteran's psychiatric disorder is manifested by symptoms more nearly approximating total occupational impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the record including the statments of the Veteran as well as his spouse, VA outpatient treatment records, VA examination reports and opinion, Social Security Administration (SSA) records, and private opinions, the Board finds that since the filing of the claim, the overall psychiatric disability picture more nearly approximated the criteria ("total occupational and social impairment") for a 100 percent rating.  The benefit sought on appeal is granted.


ORDER

A 100 percent rating for PTSD is granted, subject to regulations applicable to the payment of monetary benefits.  


____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


